Citation Nr: 0836974	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial disability rating of 10 percent 
prior to November 23, 2005, and greater than 20 percent on or 
after that date, for the service-connected disability of the 
intervertebral disc space of L5-S1 associated with residuals, 
gunshot wound, abdomen with laparotomy scar and scar right 
lumbar region, point of entry, involving MG XIX (lumbar spine 
disability).  

2.  Entitlement to an initial disability rating of 10 percent 
prior to March 31, 2004, and greater than 30 percent on or 
after that date, for the service-connected post-traumatic 
stress disorder (PTSD) with adjustment disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The issue of a higher evaluation for the service connected 
psychiatric disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected lumbar spine disability is shown to be 
manifested by pain on motion and findings that more closely 
reflect a moderate limitation of motion (prior to September 
2003) but not more than muscle spasm without evidence of 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as reversed lordosis or abnormal 
kyphosis or intervertebral disc syndrome with periods of 
incapacitation that lasted 4 weeks or more; neither a 
limitation of forward flexion of thoracolumbar spine motion 
to 30 degrees or less nor favorable ankylosis currently is 
demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected lumbar spine 
disability extending from February 24, 2003 to November 23, 
2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5295, 
5293, effective on September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, effective on September 26, 2003.  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5295, 5293, effective on September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, effective on September 
26, 2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters in May 2003 and November 2004 provided pertinent 
notice and development information.  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the veteran has demonstrated actual knowledge 
of the provisions, in particular, by his complaints noted at 
VA examinations, so additional notice or development is not 
necessary.  Further, the veteran is represented by a 
certified group that knows the evidence needed to support a 
claim.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record includes statements of the veteran, reports of VA 
examination that were conducted in June 2003 and July 2006, 
and his private medical reports that include a November 2005 
orthopedic evaluation from Industrial Medicine Associates and 
chiropractic records that date between 2003 and 2006.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   See also Fenderson v. West, 12 Vet. 
App. 119 (1999) concerning initial and staged ratings.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

During service, the veteran is shown to have sustained a 
through-and-through gunshot wound with the point of entry 
being in the right flank area during combat with hostile 
forces in the Republic of Vietnam and has been assigned a 
separate rating of 10 percent on the basis of muscle damage.  

A private X-ray study in January 2003 revealed a retained 
bullet fragment at the L5 and right side of the sacral area.  
The VA radiological study in June 2003 revealed mild 
narrowing of the intervertebral disk space of L5-S1.  

Service connection was granted for a disability of the 
intervertebral disc space of L5-S1 associated with residuals, 
gunshot wound, abdomen with laparotomy scar and scar right 
lumbar region, point of entry, involving MG XIX, in an August 
2003 rating action.  A 10 percent evaluation was assigned, 
effective in February 2003.  

In an August 2006 rating action the RO increased the 
disability evaluation to 20 percent, effective on November 
23, 2005.  Even though the RO increased the schedular rating 
for the veteran's disability during the appeal, the issue of 
a higher rating remained on appeal, as the veteran has not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran filed his claims in February 2003.  The 
regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  

Additional revisions were made to the criteria for 
disabilities of the spine, as well as renumbering, effective 
on September 26, 2003-for purposes of updating the rating 
schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.  
(Former Diagnostic Code 5295 is now Diagnostic Code 5237).  

It should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. 
West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code, a 10 percent evaluation required 
characteristic pain on motion.  

A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  

A 40 percent rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  A 40 percent rating 
is assignable for severe limitation of motion of the lumbar 
spine.  

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  


Entitlement to an initial disability rating greater than 10 
percent for lumbar spine disability prior to November 2005  

Prior to September 2003, the Board finds that the range of 
motion reported by VA examiners more closely approximate a 
functional loss with consideration of the veteran's pain of a 
moderate degree.  The VA outpatient report dated in March 
2003 noted that flexion was limited to 45 degrees (normal was 
considered 90 degrees); extension was limited to15 degrees 
(normal was considered 35 degrees); bilateral lateral bending 
was 20 degrees (normal was considered 30 degrees); and 
bilateral rotation was 45 degrees (normal was considered 45 
degrees).  

At the June 2003 VA examination forward flexion was 90 
degrees, extension was to 30 degrees, and bilateral lateral 
flexion was 30 degrees.  The Board notes that the March 2003 
motion study is similar to the results reported in November 
2005, on which the 20 percent evaluation was based.  

Therefore, this evidence supports the assignment of a 20 
percent evaluation, under limitation of motion under the old 
and new rating criteria for the period of the appeal.  

As the Board has granted a 20 percent rating, prior to 
November 2005, the Board will now consider whether a rating 
higher than 20 percent is warranted at any time during the 
appeal under the old and new regulations.  


Entitlement to a disability rating greater than 20 percent 
for lumbar spine disability 

In reviewing the medical evidence, the record contains a 
report of VA examination that was conducted on July 12, 2006.  
This report noted extremely severe limitation of motion of 
the lumbar spine.  However, this examination report was 
amended on July 26, 2006.  

Considering the new criteria, the reported findings do not 
show a current limitation of forward flexion to less than 30 
degrees or findings of favorable ankylosis of the low back.  
Prior to September 2003, a functional loss of a severe degree 
was not demonstrated.  

A November 2005 examination report of the Industrial Medicine 
Associates shows that he had 50 degrees of flexion.  The July 
2006 amended VA medical report shows that the range of motion 
for the lumbar spine was 80 degrees of flexion, 0 degrees of 
extension, and 0-20 degrees of rotation and lateral bending, 
bilaterally.  Thus, for any period of this appeal, the Board 
finds that a rating higher than 20 percent either version of 
the rating criteria based on restriction of motion is not 
assignable.  

At the November 2005 examination, there was no tenderness 
over the lumbosacral spine.  There was no paraspinal spasm.  
There was no SI joint or sciatic notch tenderness.  

At the July 2006 VA examination, it was noted that repetitive 
motions caused increased symptoms as evidenced by increased 
pain.  The veteran reported weekly flare-ups.  Significantly, 
there were no postural abnormalities, fixed deformity, 
weakness, or decrease in range of motion following repetitive 
use.  The complaints and findings recorded are consistent 
with not more than moderate lumbosacral strain or overall low 
back disablement.  

In regard to the new regulations, the Board does not find 
that the veteran's lumbar spine disability exceeds the 20 
percent when rated under the new Diagnostic Code 5237.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, at the 
initial July 2006 examination, there was bilateral lumbar 
spasm.  

However, at the November 2005 and July 2006 examinations 
there was no evidence of muscle spasm associated with the 
lumbar spine disability.  Further, the examinations reports 
indicate that his posture was erect and his gait was normal.  
Furthermore, there has never been any evidence of reversed 
lordosis, or abnormal kyphosis.  

Moreover, the new General Rating Formula for Diseases and 
Injuries of the Spine now contemplates symptoms such as pain.  
So entitlement to an evaluation in excess of 20 percent for 
his lumbar spine disability under Diagnostic Code 5237 is not 
warranted.  

As noted, the current criteria of Diagnostic 5243 evaluate 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over a 12 month period or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

A review of the veteran's private chiropractic records dated 
between 2003 and 2006 show that he was given a disability 
certificate that noted periods of incapacitation.  However, 
there is no evidence of any period of incapacitation that 
lasted at least 4 weeks during the previous 12 months.  
Moreover, as noted, no chronic neurologic manifestations of 
intervertebral disc syndrome were identified.  

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes including those that take in consideration 
ankylosis and intervertebral disc syndrome.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
evidence of these manifestations.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a rating in excess of 20 percent during 
the appeal.  



ORDER

An increased, initial evaluation of 20 percent for the 
service-connected lumbar spine disability prior to February 
23 2005 is granted, subject to regulations applicable to the 
payment of VA monetary benefits.  

An increased, initial evaluation in excess of 20 percent for 
the service-connected lumbar spine disability, is denied.  



REMAND

In September 2008, the Board received additional evidence 
from the veteran.  These documents pertain to his current 
claim for a higher evaluation for his service-connected 
psychiatric disability.  

A waiver of consideration by the RO did not accompany these 
documents and the RO did not issue a Supplemental Statement 
of the Case (SSOC).  See 38 C.F.R. § 20.1304(c).  

A review of these records shows that the veteran is receiving 
benefits from the Social Security Administration (SSA).  The 
record indicates that he is receiving SSA benefits based on 
psychiatric disability.  The RO should obtain these records.  

The veteran also should be afforded a VA examination to 
ascertain the current severity of the service-connected 
psychiatric disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request an updated list of the doctors 
and health care facilities that have 
treated him for his service-connected 
psychiatric disability.  All records of 
the treatment afforded to the veteran 
from all the sources listed by him that 
are not already on file should be 
obtained and associated with the file.  

2.  The RO also should contact the Social 
Security Administration in order to 
obtain appropriate information about the 
grant benefits for the veteran by this 
agency.  

3.  The veteran also should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
PTSD with an adjustment disorder.  All 
indicated studies or testing should be 
done in this regard.  The claims folder 
should be made available to the examiner 
for review.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKIINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


